Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the amendment filed August 31, 2022, claims 1, 3, 8 and 10  has been amended, claim15 has been cancelled, claims 1, 3-8 and 10-14 are currently pending for examination.   
Response to Arguments
Regarding 35 U.S.C. 112 second paragraph applicant’s arguments, see page 7 Section III, filed August 31, 2022, with respect to claims 3-4 and 10-11 have been fully considered and are persuasive.  The 35 U.S.C. 112 second paragraph rejection of claims 3-4 and 11-11 have been withdrawn. 
Regarding 35 U.S.C. 103 applicant’s arguments, see page 8 Section IV, filed August 31, 2022, with respect to claims 1, 3, 5-6, 8, 10, 12-13, and 15  have been fully considered and are not persuasive.   

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Hence a new ground of rejection is further presented in view of Takahashi (US Pub. No.:2014/0126507).

Regarding amended claim 1, the applicant first argued that, see page 10 – page 1 paragraphs 1, “ … An embodiment according to claimed aspects and the cited reference perform different operations when signal decoding fails and the signal was received in an overlapping region. 3GPP685 features performing retransmission by using a different MA resource (new MA resource) when collision occurs. It does not disclose "skip storing of the received signal."
In response to applicant's argument, the examiner respectfully disagrees with the argument above.
	Regarding amended claim 1, 3GPP685 clearly teaches skipping storing by the base station of the received signal that failed decoding, based on the resource being included in the overlap region (see Section 2, Proposal 2, where receiving a NACK indicates that the eNB was able to decode the UL control channel correctly, which indicates that no MA signature collision occurred since the resource is not included in the overlap region, and the BS stored the received signal in the buffer, since the UE retransmits the packet using the same MA signature. In addition, as is further disclosed is 3GPP685, when no ACK/NACK is received by the UE within the ACK window, the UE may assume that a collision occurred, and will need to re-transmit. Clearly 3GPP685 teaches, disclose that the base station identifies whether a decoding failure occurs do to overlapping of received signals, and performing the action (e.g. skipping storing of the received signal) based on such a determination, since receiving a NACK indicates that the eNB was able to decode the UL control channel correctly, which indicates that no MA signature collision occurred, and the UE simply retransmit the packet using the same MA signature, see also Proposal 2, For UL grant-free transmission, the UE may monitor the HARQ-ACK associated to the data (ACK, NACK and/or DTX) within a specified window)

Regarding amended claim 1, the applicant further argued that, see page 11 paragraph 2 – page 12, “ … Ro discloses skipping the reception of an SRS when the SRS collides with a PUCCH resource. Since no signal is received, no decoding is performed. 
The Examiner states that because Ro features skipping signal reception, it also features skipping the storing of a signal. However, in claimed aspects, a signal whose decoding failed is not stored. Meanwhile, Ro discloses the feature of not storing an entire signal regardless of decoding failure. Thus, the present claims are different from Ro. That is, amended claim 1 recites requesting retransmission without storing a signal whose decoding failed. Ro only discloses not receiving an SRS and does not disclose requesting SRS retransmission. 
At least for the reasons above, Applicant submits that the applied references do not disclose or render obvious
In response to applicant's argument, the examiner respectfully disagrees with the argument above.
	Regarding amended claim 1, Ro clearly teaches “skipping storing, in a buffer, of a received signal that failed decoding”, based on a resource on which the signal has been received being included in an overlap region (see para. 0026, 0091, 0098, see also Fig.13, a configuration of the base station for receiving SRS, with a controller 1303 and a memory for buffer storing and database for storing a table recording the PUCCH resource regions for the respective UL/DL configurations, para. 0109-0113, the base station skips receiving the SRS of the knowing UE on the corresponding control channel resource, since the base station skips receiving/drop the received signal, it will also skip the storage in a buffer, see also para. 0030, 0031, a base station for receiving a sounding reference signal in a wireless communication system includes a transceiver which transmits/receives signals to and from a terminal and a control unit which controls the transceiver to transmit uplink/downlink configuration to a terminal, determines whether Physical Uplink Control Channel (PUCCH) resource region according to the uplink/downlink configuration is overlapped with a Sounding Reference Signal (SRS), and controls to skip, when the PUCCH resource region is overlapped with the SRS, since the received signal is dropped, the storing will also be skipped, since the signal was drop, there will be nothing to store in the buffer).


Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3, 5-6, 8, 10, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over InterDigital Communications – On the Operation of Grant – Free Access (3GPP R1-1612685, herein under 3GPP685), in view of Ro et al. (US Pub. No.: 2015/0195063) and further in view of Takahashi (US Pub. No.:2014/0126507).

As per claim 1, 3GPP685 disclose A method performed by a base station (BS) (see section 2, eNB), the method comprising: 
	receiving, by the base station, a signal having a signal strength that is higher than a threshold value (see section 2, the UE selects a MA signature from a pool of possible MA signatures and transmits signals to a eNB / a base station, receiving from UE, and the eNB to decode overlapping UE transmissions, when received power levels are offset by X dB / a signal strength is higher than a threshold value); 
	identifying, by the base station that decoding of the received signal fails (see section 2, transmissions from 2 UEs that select the same codebook and overlap in time/frequency resources are decoded by the eNB when channel estimation is performed for each individual UE, else the time/frequency resources is identified if the decoding fails / decoding of the signal fails, see also “Observation 1.” Given this channel estimation requirement, 3GPP at least suggests that the eNB’s inability to estimate channels in overlapping transmissions results in decoding failure, effectively identifying that failure. See 3GPP § 2
(“Observation 1”));
identifying, by the base station, that a resource on which the received signal has been received is included in an overlap region  in which a first resource region dynamically allocated by control information and a second resource region predetermined by configuration information overlap (see section 2, the size of the MA signature pool impacts the collision probability, the signature/preamble type, power level setting, DM-RS design, codebook, etc., impacts the ability of the eNB to decode overlapping UE transmissions, and transmissions from 2 UEs that select the same codebook and overlap in time/frequency resources are decoded by the eNB if channel estimation is performed for each individual UE, else the time/frequency resources is identified when the decoding fails, see also “Observation 1.” Given this channel estimation requirement, 3GPP at least suggests that the eNB’s inability to estimate channels in overlapping transmissions results in decoding failure, effectively identifying that failure. See 3GPP § 2 (“Observation 1”)); and 
skipping storing by the base station of the received signal that failed decoding, based on the resource being included in the overlap region (see Section 2, Proposal 2, where receiving a NACK indicates that the eNB was able to decode the UL control channel correctly, which indicates that no MA signature collision occurred since the resource is not included in the overlap region, and the BS stored the received signal in the buffer, since the UE retransmits the packet using the same MA signature. In addition, as is further disclosed is 3GPP685, when no ACK/NACK is received by the UE within the ACK window, the UE may assume that a collision occurred, and will need to re-transmit. Clearly 3GPP685 teaches, disclose that the base station identifies whether a decoding failure occurs do to overlapping of received signals, and performing the action (e.g. skipping storing of the received signal) based on such a determination, since receiving a NACK indicates that the eNB was able to decode the UL control channel correctly, which indicates that no MA signature collision occurred, and the UE simply retransmit the packet using the same MA signature); and
retransmitting the transmitted signal to the base station, when no ACK/NACK is received by the UE for the received signal at the base station (see Section 2, Proposal 2, when no ACK/NACK is received by the UE within the ACK window, the UE assume that a collision occurred, and re-transmit the signal, clearly in this case by not sending a ACK/NACK the base station in requesting retransmission. see also Proposal 2, For UL grant-free transmission, the UE monitors the HARQ-ACK associated to the data (ACK, NACK and/or DTX) within a specified window).

3GPP685 however does not explicitly disclose “skipping storing, in a buffer, of the received signal that failed decoding”, based on the resource on which the signal has been received being included in the overlap region;

Ro however disclose “skipping storing, in a buffer, of a received signal that failed decoding”, based on a resource being included in an overlap region (see para. 0026, 0091, 0098, see also Fig.13, a configuration of the base station for receiving SRS, with a controller 1303 and a memory for buffer storing and database for storing a table recording the PUCCH resource regions for the respective UL/DL configurations, para. 0109-0113, the base station skips receiving the SRS of the knowing UE on the corresponding control channel resource, since the base station skips receiving/drop the received signal, it will also skip the storage in a buffer, see also para. 0030, 0031, a base station for receiving a sounding reference signal in a wireless communication system includes a transceiver which transmits/receives signals to and from a terminal and a control unit which controls the transceiver to transmit uplink/downlink configuration to a terminal, determines whether Physical Uplink Control Channel (PUCCH) resource region according to the uplink/downlink configuration is overlapped with a Sounding Reference Signal (SRS), and controls to skip, when the PUCCH resource region is overlapped with the SRS, since the received signal is dropped, the storing will also be skipped, since the signal was drop, there will be nothing to store in the buffer).	

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of “skipping storing, in a buffer, of a received signal that failed decoding”, based on a resource on which the signal has been received being included in an overlap region, as taught by Ro, in the system of 3GPP685, so as to provide a method for facilitating the sounding operation while minimizing the restricting of the sounding region to the dynamic change recognition-capable terminal supporting traffic adaptation to improve traffic efficiency, see Ro, paragraphs 32-34.

Although 3GPP865 disclose retransmitting the transmitted signal to the base station, when no ACK/NACK is received by the UE for the received signal at the base station;

The combination of 3GPP685 and Ro however does not explicitly disclose requesting, by the base station, retransmission of the received signal;

Takahashi however disclose requesting, by a base station, retransmission of a received signal (see Fig.1, Fig.14, para. 0052-0054, an error (signal detection error) occurs in a decoded bit for the transmission signal from the second mobile station apparatus, in this case, the base station apparatus transmits, as response signals, a negative acknowledgement (NACK) signal to the second mobile station apparatus and in the case of the synchronous retransmission, in response to receiving the NACK signal {requesting, by a base station, retransmission of a received signal}, the second mobile station apparatus transmits a retransmission signal using the same frequency resource as that used in the initial transmission after an elapse of a predetermined time since the initial transmission. Thus, when the second mobile station apparatus performs the retransmission, a scheduling unit of the base station apparatus first assigns the same band to the second mobile station apparatus as that used in the initial transmission, see also Fig.2, para. 0055-0058, 0065).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of requesting, by a base station, retransmission of a received signal, as taught by Takahashi, in the system of 3GPP685 and Ro, so as to provide a receiving apparatus that includes at least one receive antenna and, in a case where a signal received from a transmitting apparatus includes an error, requests the transmitting apparatus to provide a retransmission signal, including a check unit that makes a determination as to whether the signal received from the transmitting apparatus includes an error, and a scheduling unit that, in a case where a result of the determination indicates that the received signal includes an error, performs a frequency assignment such that a frequency band for use by the transmission apparatus to transmit the retransmission signal are overlapped by a greater number of different signals than the number of receive, see Takahashi, paragraphs 10-16.

As per claim 3, the combination of 3GPP685, Ro and Takahashi disclose the method of claim 1.
3GPP685 further disclose based on the resource on which the received signal has been received being not included in the overlap region: storing, in the buffer, the received signal; requesting retransmission of the received signal; receiving a retransmitted signal; combining the retransmitted signal with the received signal stored in the buffer and decoding the combined signal (see Section 2, Proposal 2, when no ACK/NACK is received by the UE within the ACK window, the UE may assume that a collision occurred, and will need to re-transmit. To reduce the probability of further collisions, frequency hopping may be used such that the UEs uses a different set of MA resource units, while maintaining the same MA signature, see also proposal 3, clearly the base station will decode the combine signal, see also  Section 2, Proposal 2, where receiving a NACK indicates that the eNB was able to decode the UL control channel correctly, which indicates that no MA signature collision occurred since the resource is not included in the overlap region, and the BS stored the received signal in the buffer, since the UE retransmits the packet using the same MA signature, clearly the signals will be combined and decoded); and
Takahashi also disclose retransmission of a received signal (see Fig.1, Fig.14, para. 0052-0054, an error (signal detection error) occurs in a decoded bit for the transmission signal from the second mobile station apparatus, in this case, the base station apparatus transmits, as response signals, a negative acknowledgement (NACK) signal to the second mobile station apparatus and in the case of the synchronous retransmission, in response to receiving the NACK signal {requesting, by a base station, retransmission of a received signal}). As per claim 5, the combination of 3GPP685, Ro and Takahashi disclose the method of claim 1.

3GPP685 further disclose the method further comprising: transmitting the control information for dynamically allocating the first resource region to a first terminal; and transmitting the configuration information for allocating the second resource region to a second terminal (see section 2, proposal 1, for UL power domain NOMA, the eNB can decode the transmissions from 2 UEs sharing the same time-frequency resources, provided their received power levels are offset by X dB, and if the channel estimation can be performed for each individual UE. Similarly, for SCMA schemes, transmissions from 2 UEs that select the same codebook and overlap in time/frequency resources may still be decoded by the eNB if channel estimation can be performed for each individual UE). 
As per claim 6, the combination of 3GPP685, Ro and Takahashi disclose the method of claim 1.
Ro further disclose wherein the configuration information is transmitted through radio resource control (RRC) signaling, and wherein the control information is transmitted through a physical downlink control channel (PDCCH) (see para. 0030-0031, 0059, 0062, the sounding band configuration is transmitted from the base station to each UE through cell-common or UE-specific Radio Control Channel ( RRC) signaling, see also para. 0028, 0110, a sounding reference signal transmission method of a terminal in a wireless communication system includes receiving uplink /downlink configuration transmitted {transmitted through a physical downlink control channel (PDCCH)} by a base station). 
As per claim 8, claim 8 is rejected the same way as claim 1.  3GPP685 further disclose A base station (BS) (see section 2, proposal 1, an eNB / a base station) comprising: a transceiver (see section 2, proposal 1, an eNB with a transceiver for transmitting and receiving); and a controller (see section 2, proposal 1, an eNB with a CPU).

As per claim 10, claim 10 is rejected the same way as claim 3.
As per claim 12, claim 12 is rejected the same way as claim 5.
As per claim 13, claim 13 is rejected the same way as claim 6.

Allowable Subject Matter
Claims 4, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim(s) 7 and 14 are allowed.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a.       US 2015/0215930A1 – see paragraph 20,  “The LTE system adopts Hybrid Automatic Repeat reQuest (HARQ) for retransmission of initial transmission data that has not been successfully decoded. In the HARQ mechanism, if a receiver fails to decode the received data correctly, the receiver sends, to the transmitter, a HARQ Negative Acknowledgement (HARQ NACK) to notify the transmitter of the decoding failure, such that the transmitter retransmits the corresponding data on the physical layer. The receiver combines the retransmitted data and the decoding-failed data to increase the data reception success probability. When the data decoding is successful, the receiver sends, to the transmitter, a HARQ Acknowledgement (HARQ ACK) to request transmission of new data.”.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335. The examiner can normally be reached M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469